Citation Nr: 1506495	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-01 725	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for renal disease, to include as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for the claimed disabilities.

In January 2012, the Veteran requested hearing before the Board.  In July 2014, however, the Veteran withdrew the request for a Board hearing.  See 38 C.F.R. § 20.704(d) (2014).


FINDING OF FACT

On July 24, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal of the claims for service connection herbicide-related disabilities and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the claim for service connection for diabetes mellitus type II is dismissed.

The appeal of the claim for service connection for renal disease is dismissed.



		
H. SEESEL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


